DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments 
Applicant’s arguments with respect to claim 12 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 12-17 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claim 12 recites wherein the compressible material is closest to the patient during an ultrasound imaging. It is suggested that the claim 12 limitation should recite, wherein the compressible material is configured to be closest to the patient. Claim 13 recites wherein the membrane is closest to a patient. It is suggest that the claim 13 limitation should recite wherein the membrane is configured to be closest to a patient

Claim Objection
Claim 12 recites “during an ultrasound imaging relative” which is unclear. However, Claim 13 recites, “during an ultrasound imaging relative”. It is believed claim 12 should recite, “during an ultrasound imaging procedure relative”. Appropriate correction is needed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cermak et al (US 20190328357 A1, Filed 2019-03-27, hereinafter “Cermak”) in view of Shafran (US 2008/0033292 A1, 2008) in view of Pinelli et al (US 2020/0339310 A1, Filed 2019-04-25, hereinafter “Pinelli”).
Claim 12: Cermak discloses, discloses, An ultrasound device (100), comprising:
a scan head (scanning assembly 106; 0012; “a breast ultrasound scanning apparatus 100 consistent with embodiments described herein. As shown, breast ultrasound scanning apparatus 100 includes a frame 102, movable support arms 104, a compression/scanning assembly 106”) comprising a transducer (transducer 118); 
a scan tray (outer frame 114) comprising a base (the outer frame; see re-produced Fig. 2 below), and a compressible material (substrate layer 510; 0023; “substrate later 510 may include a nonporous (e.g., solid) or non-porous (e.g., mesh or screen) material.”), wherein the base is configured to physically couple to the scan head (106)(see Fig. 2); and 

    PNG
    media_image1.png
    587
    669
    media_image1.png
    Greyscale

a membrane (hydrophilic coating layer 520 of Film 500) configured to extend over (see Fig. 5A) the compressible material (substrate layer 510 of Film 500), and releasably retain (see re-produced Fig. 2 above; 0015; “Film portion 116 includes a film layer that is secured to outer frame 114. For example, film portion 116 may be heat sealed to outer frame 114. In other embodiments, alternative fastening mechanisms may be used, such as adhesives, or other bonding agents, or mechanical fastening devices, such as clips or grooves”; Note; the film which comprises of 520 and 510 may be (Film 116/310/404/500-1 to 500-4; 0023; “FIGS. 5A to 5D illustrate cross-sectional views of exemplary implementations of film portion 116/310/404 (referred to generally as film portions 500-1 to 500-4, respectively)…” Fastening mechanism would be equivalent to releasably retain the film to the base) the membrane and compressible material to the base (0015; “Film portion 116 includes a film layer that is secured to outer frame 114… For example, film portion 116 may be heat sealed to outer frame 114”. See Fig. 2) 
and wherein the compressible material is closest to the patient during an ultrasound imaging relative to the base (0023; “hydrophilic coating layer 520 applied on a side of substrate layer 510 that is positioned to contact the patient”; Therefore, substrate layer 510 is positioned to contact the transducer of the ultrasound device and the base; whereas the layer 520 directly contacts the patient. Cermak discloses the hydrophilic coating layer 520 to contact a patient and since the other side of 520 is the compressible material then the compressible material is closest to the patient during ultrasound imaging relative to the base. Refer to Fig. 2 and 5A). 
Cermak fails to disclose, a scan tray comprising a snap ring
wherein the snap ring comprises a plurality hooks configured to releasably retain the membrane to the base
and wherein the compressible material is closest to the patient during an ultrasound imaging relative to the snap ring and the base. 
However, Shafran discloses, a snap ring (locking ring 36; 0030; “The locking ring 36 can be secured to the mounting flange 16 by mating threads, bolts or other suitable mounting means.”; as well as 0031; “the membrane 24 is simply removed from the apparatus 10 by removing the locking ring 36”)
the snap ring (locking ring 36) comprises a plurality of mating threads (0030; “mounting flange 16 by mating threads, bolts or other suitable mounting means”; 0030; “The locking ring 36 can be secured to the mounting flange 16 by mating threads, bolts or other suitable mounting means.” [mating thread, bolts, or other suitable mounting means is seen as a plurality of hooks because mating threshold or bolts accomplish the same goal as a plurality of hooks since each of these elements provide mounting]) configured to releasably retain the membrane (membrane 24; 0031; “membrane 24 is simply removed from the apparatus 10 by removing the locking ring 36”) to the base (membrane mounting flange 16; 0030; “A membrane locking ring 36 mounts to the mounting flange 16 and over the membrane 24 to secure the membrane 16.”). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the frame of Cermak to include a snap ring wherein the snap ring comprises a plurality hooks configured to releasably retain the membrane to the base as taught by Shafran, because Cermak discloses a membrane can be secured to the frame using alternative mechanical fastening devices and such a modification would yield predictable results such as providing a more secure, but still removable, attachment. Therefore, the modified combination above discloses, wherein the compressible material is closest to the patient during an ultrasound imaging relative to the snap ring and the base. 
The above noted combination teaches all the above except for; the snap ring comprises a plurality of hooks.
However, Pinelli teaches, the snap ring (lid 14) comprises a plurality of hooks (protrusions 78 of the plurality of locking tabs 20)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the frame of Cermak as modified to include a snap ring comprises a plurality of hooks as taught by Pinelli, because Cermak discloses a membrane can be secured to the frame using alternative mechanical fastening devices and such a modification would yield predictable results such as providing an air-tight seal within a container. Therefore, the modified combination above disclose wherein the snap ring comprises a plurality of hooks configured to releasably retain the membrane to the base and over the compressible material. 

Claim 13: Cermak as modified discloses all the element above in claim 12, Cermak further discloses, wherein the membrane (hydrophilic coating layer 520 of Film 500) is closest to the patient (0023; “hydrophilic coating layer 520 applied on a side of substrate layer 510 that is positioned to contact the patient”) during an ultrasound imaging procedure relative to the compressible material (substrate layer 510 is the opposite side of 520 in the direction relative to the base). 

Claim 14: Cermak as modified discloses all the element above in claim 12, Cermak discloses, the membrane is pressed into the recess via a face-sharing engagement with a locking portion (See Fig. 2; (0015; “Film portion 116 includes a film layer that is secured to outer frame 114. For example, film portion 116 may be heat sealed to outer frame 114. In other embodiments, alternative fastening mechanisms may be used, such as adhesives, or other bonding agents, or mechanical fastening devices, such as clips or grooves”; Note; the film which comprises of 520 and 510 may be (Film 116/310/404/500-1 to 500-4; 0023; “FIGS. 5A to 5D illustrate cross-sectional views of exemplary implementations of film portion 116/310/404 (referred to generally as film portions 500-1 to 500-4, respectively)…”; Specifically fastening mechanism such as clips or grove would press the membrane into the recess such that the membrane is face-sharing engagement with a locking portion) 
Cermak as modified fails to disclose, 
wherein the plurality of hooks comprises at least three hooks, and wherein each hook of the plurality of hooks is configured to engage with a recess shaped into the base with a locking portion of a hook of the plurality of hooks.
However, Pinelli discloses, wherein the plurality of hooks (the plurality of locking tabs 20 have protrusions 78 seen as hooks) comprises at least three hooks (Figure 1 shows at least four locking tabs 20 with protrusions therefore there is at least three hooks), and wherein each hook of the plurality of hooks is configured to engage with a recess shaped into the base (undercut 42 seen as a recess shaped into the base) (0041; “tabs 20 are pivoted to the second locked position, the protrusion 78 of the flange 76 of the tabs 20 engages the undercut 42 in the shoulder 40 of the container 12 to secure the tab 20, and thereby the lid 14, to the container 12.”), with a locking portion of a hook of the plurality of hooks (locking tabs 20).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the frame of Cermak as modified to include wherein the plurality of hooks comprises at least three hooks, and wherein each hook of the plurality of hooks is configured to engage with a recess shaped into the base with a locking portion of a hook of the plurality of hooks as taught by Pinelli, because Cermak discloses a membrane can be secured to the frame using alternative mechanical fastening devices and such a modification would yield predictable results such as providing an air-tight seal within a container (0032 of Pinelli). Therefore, the modified combination above discloses a portion of the membrane is pressed into the recess, via face-sharing engagement with a locking portion of a hook of the plurality of hooks. 

Claim 15: Cermak as modified discloses all the element above in claim 12, Cermak fails to discloses, wherein each hook of the plurality of hooks comprises a bend configuration to articulate within a range to move to and away from the base. 
However, Pinelli teaches wherein each hook (within locking tab 20, 0041; “the protrusion 78 of the flange 76 engages the undercut…in the shoulder…of the container…” [protrusion 78 is seen to be the hook mechanism of locking tab 20]) of the plurality of hooks (see re-produced Fig. 4 and 5 below [clearly demonstrates a plurality of hooks, locking tab 20]) comprises a bend (0040; “As shown in FIG. 4, the locking tabs 20 have first and second pivot members 70 extending from the tabs 20. The first and second pivot members 70 are pivotally retained in the openings 64 in the receivers 62 of the lid 14 and are able to pivot within the openings 64 of the receivers 62 to allow each of the tabs 20 to be independently pivoted between a first open position (as shown in FIGS. 8 and 10), and a second locked position (as shown in FIGS. 1, 2, 7 and 9)” [the function of the locking tab 20 is able to pivot seen as comprises a bend as claimed]) configured to articulate within a range (0041; “the back wall 74 of the tabs 20 hit the stops 66, thereby preventing further pivoting movement of the tabs 20”) to move to (see re-produced Fig. 7 below) and away (see re-produced Fig. 8 below) from the base (container 12 with side walls 22, 23, 26, 28, and 30; 0033; “the container 12 has a plurality of sidewalls 22, 24, 26, 28 and a bottom wall 30.”) ). 

    PNG
    media_image2.png
    367
    710
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    420
    710
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Pinelli teachings of each hook of the plurality of hooks comprises a bend configured to articulate within a range to move to and away from the base, because such a modification would yield predictable results such as providing an air-tight seal within a container  (0032 of Pinelli).

Claim 16: Cermak as modified discloses all the element above in claim 12, Cermak fails to discloses, wherein each hook of the plurality of hooks extends from an outer body of the snap ring, and wherein the snap ring comprises plastic, silicon, or a combination thereof.
However, Pinelli discloses, wherein each hook of the plurality of hooks (protrusions 78 of the plurality of locking tabs 20) extends from an outer body of the snap ring (Lid 14, see Figs 1-3, 7-8), and wherein the snap ring comprises plastic, silicon, or a combination thereof (0037; “lid 14 is made of a clear plastic”).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of the modified combination of references as outlined above with Pinelli teachings of wherein each hook of the plurality of hooks extends from an outer body of the snap ring, and wherein the snap ring comprises plastic, because such a modification would yield predictable results such as allowing contents within a cavity to be visible when the lid is secured (0037 of Pinelli). 

Claim 17: Cermak as modified discloses all the element above in claim 12, Cermak fails to discloses, wherein the snap ring is configured to sandwich the membrane between the compressible material and the base, wherein the membrane blocks the snap ring from directly contacting the base and the compressible material.
However, Shafran discloses, wherein the snap ring (locking ring 36) is configured to sandwich (0030; “A membrane locking ring 36 mounts to the mounting flange 16 and over the membrane 24 to secure membrane 16…A gasket 32 may be provided between the locking ring 36 and the mounting flange 16 to help provide a water-tight seal between the components to secure the membrane 16.”; further see Fig. 3) the membrane (membrane 24) between the material (gasket 32) and the base (membrane mounting flange 16), wherein the membrane (membrane 24) blocks the snap ring (locking ring 36) from directly contacting the base. (0027; “The raised lip portion 25 defines an opening in the flange 16 which is covered by the membrane.” [flange 16 (base) is covered by the membrane; therefore, the membrane blocks the snap ring from directly contacting the base])
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the frame of Cermak to include wherein the snap ring is configured to sandwich the membrane between the material and the base, wherein the membrane blocks the snap ring from directly contacting the base and the material as taught by Shafran, because Cermak discloses a membrane can be secured to the frame using alternative mechanical fastening devices and such a modification would yield predictable results such as providing a more secure, but still removable, attachment. Therefore, the modified combination above discloses, wherein the snap ring is configured to sandwich the membrane between the compressible material and the base, wherein the membrane blocks the snap ring from directly contacting the base and the compressible material.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019. The examiner can normally be reached M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.A.R./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793